Title: To James Madison from Francis Taylor, 7 November 1790
From: Taylor, Francis
To: Madison, James


Dear Sir
Novr 7. 1790.
You did me the favour on a former occasion, to offer the claim I made for half pay, to Mr Dunscomb Comr of Army accounts in Virginia, when he kept his office at Richmond; and I never could account for his answer, “That he could find no evidence of my having been an officer in the Continental line,” although my Capts commission, signed by the President of Congress, was with the papers I sent for his inspection. My ill state of health has prevented me since then from making personal application; and I now take the liberty of troubling you with the inclosed memorial, hoping it is not too late, if my claim is well founded. I desire nothing more than my right, which I think is half pay & believe that numbers have received that compensation who did not serve half as long as I did. I have said nothing in my memorial about bounty of Continental lands, nor am anxious only about the half pay, or Commutation in stead thereof. I request you to present my Memorial, and give it your countenance (if you think my claim deserves it). I fear it is not drawn in a proper manner, if not, may I hope your kind hand will alter it.
I shall think it hard if not allowed half pay, after having served two years and eight months in the 2d Virginia Regiment, and then did not resign, but was obliged to retire—being called a supernumerary. You know Sir how soon after my return to Virginia, I was called on to serve in the Regiment of Guards, in which I was more than two years & five months—and then did not resign—the Regiment was disbanded. I suppose my having been a Soldier before I had a commission, will be of no advantage to my claim, altho’ I was four months in the Culpeper Minute Battalion. My Commissions and other vouchers are too bulky to inclose, but if necessary, can forward them hereafter. Resolutions of Congress in favour of my claim, it is needless for me to point out.
Relying on your friendly assistance to take such measures for my interest, as is consistent with propriety, I flatter myself with hopes of Obtaining my claim, which I would not profer if I did not think it just. With true regard I am &c
F Taylor.
P S. I have the vouchers to prove what is set forth in my Memorial, which, if they should be necessary, shall be sent to your direction.
I wish you health & every other satisfaction to make business agreeable, and request you will favour me with the success of my claim when you can do it. Pray excuse my being troublesome. I am sincere⟨ly⟩ Your affecte humble servant
F Taylor
